Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                    Jan 21 2014, 10:15 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEYS FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
MARK A. DELGADO                                     GREGORY F. ZOELLER
KEVIN R. LESLIE                                     Attorney General of Indiana
Monticello, Indiana
                                                    ROBERT J. HENKE
                                                    AARON J. SPOLARICH
                                                    Deputy Attorneys General
                                                    Indianapolis, Indiana

                                                    ALEXANDRA D. A.THOMAS
                                                    White County Department of Child Services
                                                    Monticello, Indiana
                              IN THE
                    COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:            )
N.I., the minor child, and K.I., the mother, )
                                             )
K.I.,                                        )
                                             )
        Appellant-Respondent,                )
                                             )
               vs.                           )              No. 91A04-1305-JT-244
                                             )
THE INDIANA DEPARTMENT OF CHILD              )
SERVICES,                                    )
                                             )
        Appellee-Petitioner.                 )

                       APPEAL FROM THE WHITE CIRCUIT COURT
                          The Honorable Robert W. Thacker, Judge
                               Cause No. 91C01-1212-JT-3

                                         January 21, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       K.I. (“Mother”) appeals from the involuntary termination of her parental rights to

N.I. (“the Child”). In so doing, Mother contends that the juvenile court’s judgment is not

supported by clear and convincing evidence.

       We affirm.

                          FACTS AND PROCEDURAL HISTORY

       The facts most favorable to the juvenile court’s decision reveal that Mother

conceived the Child when she was thirteen years old and gave birth to the Child out of

wedlock on October 30, 2009 when Mother was fourteen years old. Initially, Mother

identified a male over the age of twenty as the Child’s father, but later identified C.C.,

whose whereabouts were unknown, as the putative father. In late January 2010, when the

Child was four months old and Mother was fourteen years old, the Child’s maternal

grandmother, who cared for Mother, was arrested and taken into custody. Mother’s

grandparents planned to provide care for Mother, but Mother “basically [ ] ended up at”

another relative’s home. Tr. at 190. That relative, S.D., was Mother’s aunt.

       Mother ran away from S.D.’s house without arranging for the Child’s care. Law

enforcement took Mother into custody in Lafayette, Indiana, when Mother contacted law

enforcement for assistance in attempting to regain physical custody of the Child. Law

enforcement officers ultimately placed Mother at the Kinsey Youth Center 1 in Kokomo.

The White County Department of Child Services (“WCDCS”) removed the Child from



       1
           “The Howard Circuit Court, Robert J. Kinsey Youth Center is established to provide Short-Term
Secure, Non-Secure Emergency Shelter Care, and Long-Term Residential Care for juveniles who are
ordered detained or sheltered by the court through wardships.”
 (http://co.howard.in.us/kinsey/missionfp.htm) (last visited Dec. 13, 2013).

                                                   2
Mother’s care on February 11, 2010, when the Child was four months old. The Child

remained in the care of S.D. until March 2010.

       On March 1, 2010, Mother admitted that the Child was a child in need of services

(“CHINS”) due to her inability to provide stable living conditions and appropriate care for

the Child, and the juvenile court adjudicated the Child as such the same day.             A

dispositional hearing was held on April 5, 2010, and the order entered as a result of that

hearing provided that Mother: (1) refrain from using, possessing, and selling illegal drugs;

(2) abide by all terms of her probation; (3) complete a parenting assessment and follow all

recommendations; (4) visit with the Child as arranged by WCDCS; (5) participate in

parenting classes as arranged by WCDCS; and (6) attend counseling as arranged by

WCDCS. The Child was placed in the home of relative foster parents, cousins of Mother,

B.M. (“foster father”) and M.M. (“foster mother”), when the Child was fifteen months old

and cared for the Child for the following twenty-three months thereafter.

       Mother participated in services following the entry of the dispositional order, but

tested positive on multiple drug screens from April of 2010 through March of 2011,

including: (1) a July 12, 2010 positive marijuana screen; (2) an August 11, 2010 positive

screen for marijuana and amphetamines; (3) a February 17, 2011 positive screen for

marijuana; and (4) a March 25, 2011 positive screen for marijuana and amphetamines.

More specifically, with respect to the August 11, 2010 positive drug screen, service

providers discovered that Mother took “some blue pill,” leading to an ambulance

transporting Mother to the hospital.

       On April 18, 2011, WCDCS petitioned to terminate Mother’s parental rights to the

                                             3
Child. The juvenile court held an evidentiary hearing on the petition on July 22, 2011.

During the interim between the hearing and the issuance of the order, Mother ran away

from home on September 16, 2011 and on October 4, 2011. WCDCS learned in September

2011 that Mother had gotten pregnant twice since the Child’s birth, with the second

pregnancy fathered by a man over twenty years old.

       The juvenile court denied the termination petition on October 6, 2011. The juvenile

court’s order included the finding that this case presented special circumstances because of

the following: (1) Mother’s young age; (2) Mother’s probable status as a CHINS herself

although never having been adjudicated as such; and (3) the good intentions of Mother and

the Child’s maternal grandmother, neither of whom possess the common sense,

understanding, or financial means to follow through with items set forth in the case plan.

WCDCS Ex. 1 at 200-03. The juvenile court noted that Mother had exhibited signs of

progress which had not yet fully culminated.

       After the termination proceedings, WCDCS scheduled a meeting to discuss how to

proceed with managing Mother’s case. Although the Child’s maternal grandmother was

present, Mother failed to attend. Maternal grandmother informed WCDCS that Mother

was missing. After that meeting in October 2011, WCDCS filed a petition alleging that

Mother was a CHINS.

       The juvenile court adjudicated Mother a CHINS, and as part of Mother’s

dispositional order, Mother was placed at Promising Futures, a group home for teenage

mothers. On March 19, 2012, while Mother, who was sixteen years old at the time, resided

at Promising Futures, she gave birth to another child, B.I. Mother initially identified C.B.

                                             4
as B.I.’s father, but later identified D.A., who was over twenty years old and had a history

of substance abuse, as B.I.’s father. Mother left Promising Futures in June of 2012. Mother

has resided with the Child’s maternal grandmother since that time.

         After Mother left Promising Futures, Marla Rausch (“Rausch”), a home-based

family case manager and therapist for Life Line Youth and Family Services, began

providing in-home services to Mother. Rausch was concerned with Mother’s inability to

attend appointments due to scheduling other appointments at the same time. Mother would

wait until the last minute to inform Rausch of the scheduling conflicts. Mother, however,

made some progress with that issue in the fall of 2012 after Rausch informed her of the

seriousness of the situation and that her services could be terminated.

         Rausch was also concerned about Mother’s environment and prior substance abuse.

Rausch stated that Mother did not begin to take her situation seriously until WCDCS filed

its second petition for the termination of Mother’s parental rights to the Child. Rausch

observed that, after that time, Mother made adjustments for herself and for B.I. Rausch

believed that if Mother could take care of B.I. then she could probably take care of the

Child.

         Mother also expressed her belief that if she could care for B.I., she could also care

for the Child. However, Mother stated that, during visitation, the Child “just throws fits

all the time . . . if I tell her no, then she freaks out.” Tr. at 97. The Child would tell Mother

that, while at her foster home, her foster mother would allow her to do certain things Mother

was attempting to prohibit, and Mother would respond by saying “Well, you’re at my

house, I don’t care.” Id. A service provider who was supervising visitation in the summer

                                               5
of 2012 was concerned with the way Mother would speak to the Child. One example of

such difficulty in communication occurred when the Child was crying. Mother would tell

the Child “that she was being annoying and she was being a big baby.” Id. at 155.

       On September 29, 2012, Mother was staying at her sister’s house with B.I. Mother’s

sister, A.P., was on probation for an alcohol-related offense, and Mother had previously

had to call 911 when A.P. arrived at the Child’s maternal grandmother’s home intoxicated.

Mother acknowledged that A.P. has a problem with alcohol, but “didn’t think that it was

like a problem.” Id. at 66. At approximately 2:00 a.m. on that date, Mother was sitting on

a couch in the living room of A.P.’s home with B.I. sleeping next to her. Mother earlier

had consumed a shot of vodka and a chaser. A.P. went into her bedroom where her husband

was sleeping. Mother did not know what had occurred in the bedroom, but A.P.’s husband

chased A.P. with a long, tall fan hitting A.P. Mother then saw A.P. go into the kitchen and

retrieve a knife. As Mother was leaving the house with B.I., A.P. was stabbing the bedroom

door with the knife.

       Mother walked to her grandfather’s house, which was nearby, and called B.I.’s

father, D.A., to give her a ride somewhere else. D.A. came to the house even though

Mother had a protective order entered against D.A. When questioned about the events of

the evening later, Mother denied that at age sixteen she had consumed vodka on that

evening. When WCDCS Family Case Manager Gretchen Reed (“FCM Reed”) confronted

Mother with the fact that the drug screen would reveal the presence of alcohol in Mother’s

system, Mother nonetheless continued to deny that she had consumed alcohol.

       On November 30, 2012, the juvenile court agreed with WCDCS’s request to change

                                            6
the permanency plan to having the Child’s current relative foster placement become the

adoptive placement of the Child. The relative foster parents were in a position to adopt the

Child, and planned to continue to facilitate a relationship between Mother and the Child

even if Mother’s parental rights to the Child were terminated. Foster mother described

Mother’s relationship with the Child as one of big sister and little sister, and the Child’s

relationship with maternal grandmother as one with a friend.

       Guardian Ad Litem Rebecca Trent (“GAL Trent”) had concerns about the

following: (1) Mother’s lack of relationship with the Child and that Mother’s parenting

was the result of the overflow of feeling from her relationship with B.I.; (2) Mother’s

multiple dishonest statements to WCDCS; (3) Mother’s failure to recognize that caring for

two children is more difficult than caring for only one child; (4) Mother’s continued

deceptive behavior when she is close to reunification with the Child; and (5) Mother’s

taking a possessory interest in the Child instead of forming a parent-child bond. FCM Reed

believed that the termination of Mother’s parental rights was in the best interest of the

Child. FCM Reed also believed that Mother’s continued dishonesty about her activities

was a concern as they neared trial home visitation and reunification.

       On March 12, 2013, the juvenile court held an evidentiary hearing on WCDCS’s

second petition to terminate Mother’s parental rights to the Child. After taking the matter

under advisement, the juvenile court entered its order terminating Mother’s parental rights.

Mother now appeals from that order.2



       2
         C.C., the Child’s putative father, was not located and his parental rights, if any, were not
terminated.

                                                 7
                            DISCUSSION AND DECISION

       We begin our review by acknowledging that this court has long had a highly

deferential standard of review in cases concerning the termination of parental rights. In re

K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). When reviewing a termination of parental

rights case, we will not reweigh the evidence or judge the credibility of the witnesses. In

re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider

only the evidence and reasonable inferences that are most favorable to the judgment. Id.

Moreover, in deference to the trial court’s unique position to assess the evidence, we will

set aside the court’s judgment terminating a parent-child relationship only if it is clearly

erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.

       Here, in terminating Mother’s parental rights, the juvenile court entered specific

findings and conclusions. When a juvenile court’s judgment contains specific findings of

fact and conclusions thereon, we apply a two-tiered standard of review. Bester v. Lake

Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine

whether the evidence supports the findings, and second, we determine whether the findings

support the judgment. Id. “Findings are clearly erroneous only when the record contains

no facts to support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d
98, 102 (Ind. 1996). If the evidence and inferences support the juvenile court’s decision,

we must affirm. In re L.S., 717 N.E.2d at 208.

       The “traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,

666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. These parental interests, however,

                                             8
are not absolute and must be subordinated to the child’s interests when determining the

proper disposition of a petition to terminate parental rights. Id. In addition, although the

right to raise one’s own child should not be terminated solely because there is a better home

available for the child, parental rights may be terminated when a parent is unable or

unwilling to meet his or her parental responsibilities. In re K.S., 750 N.E.2d at 836.

       Before an involuntary termination of parental rights may occur, the State is required

to allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.

              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of
                      the child.

              (iii)   The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;

       (C)    that termination is in the best interests of the child; and

       (D)    that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these allegations

in termination cases “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d
1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2). Moreover, if the juvenile

court finds that the allegations in a petition described in section 4 of this chapter are true,

the court shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis

supplied).


                                              9
         At the outset, we observe that Indiana Code section 31-35-2-4(b)(2)(B) is written

such that, to properly effectuate the termination of parental rights, the juvenile court need

only find that one of the three requirements of subsection (b)(2)(B) has been established

by clear and convincing evidence. See e.g. In re L.S., 717 N.E.2d at 209. Although we

need only address one of the three requirements, we will address each of the requirements

that are challenged by Mother.

         When making such a determination, a juvenile court must judge a parent’s fitness

to care for his or her child at the time of the termination hearing, taking into consideration

evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001),

trans. denied. The court must also “evaluate the parent’s habitual patterns of conduct to

determine the probability of future neglect or deprivation of the child.” Id. Pursuant to

this rule, courts have properly considered evidence of a parent’s prior criminal history,

drug and alcohol abuse, history of neglect, failure to provide support, and lack of adequate

housing and employment. A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d
1244, 1251 (Ind. Ct. App. 2002), trans. denied. The trial court may also consider any

services offered to the parent by the county department of child services, here WCDCS,

and the parent’s response to those services, as evidence of whether conditions will be

remedied. Id. Moreover, the WCDCS is not required to provide evidence ruling out all

possibilities of change; rather, it need establish only that there is a reasonable probability

the parent’s behavior will not change. See In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App.

2007).

         We note that, in the present case, Mother does not challenge the juvenile court’s

                                             10
legal conclusions vis-à-vis the following statutory elements: (1) the Child has been

removed from Mother’s care for the requisite period of time; (2) that continuation of the

parent-child relationship poses a threat to the Child’s well-being; (3) that termination of

Mother’s parental rights is in the best interests of the Child; and (4) that there is a

satisfactory plan for the care and treatment of the Child through relative adoption. We

conclude that notwithstanding Mother’s apparent waiver of arguments as to those elements,

the record supports the juvenile court’s conclusions.

       Further, since Indiana Code section 31-35-2-4(b)(2)(B) requires proof of only one

of the following statutory elements--(1) the reasonable probability that the conditions

resulting in the Child’s removal or placement outside of the home will not be remedied, or

(2) there is a reasonable probability that the continuation of the parent-child relationship

poses a threat to the wellbeing of the Child--and Mother challenges only the former, she

has, in fact, conceded that the State has proven the latter element by clear and convincing

evidence. That alone would support the juvenile court’s decision to terminate Mother’s

parental rights to the Child. Notwithstanding Mother’s waiver of the argument with respect

to the former element, the record supports the juvenile court’s decision.

       We observe that Mother has not challenged the juvenile court’s findings of fact;

thus, they stand as proven. A party waives a challenge to the sufficiency of the evidence

supporting the trial court’s findings when the party does not provide any argument relating

to the sufficiency of the findings of the trial court on appeal. City of Whiting v. City of E.

Chicago, 266 Ind. 12, 19, 359 N.E.2d 536, 540 (1977).

       Even so, the record in this matter supports the juvenile court’s findings. WCDCS

                                             11
presented clear and convincing evidence that Mother would not remedy the conditions that

resulted in the Child’s removal and/or the reasons for the continued placement of the Child

outside of the home. Mother argues that WCDCS’s failure to “never establish [] a goal of

reunification of [the Child] and [Mother] whereby specific skills or milestones were

established to achieve that end state” demonstrates a “dramatic failure on the part of ‘the

system’ established by [WCDCS].” Appellant’s Br. at 9. Mother contends that “[o]ne

night of poor judgment in which no one was harmed or even arrested should not discount

those strides she made to both improve and prove to [WCDCS] her abilities as a parent[,]”

does not support a termination of her parental rights to the Child. Id. at 11.

       The record is replete with testimony from Rausch, FCM Reed, and Twyla Gould, a

Lifeline employee who provided case management services to assist Mother, that they were

initially requested to work on reunification of Mother with the Child as that was the initial

goal, and that WCDCS was moving toward trial home visitation. Furthermore, we have

stated the following:

       The [juvenile] court can reasonably consider the services offered by the
       [WCDCS] to the parent and the parent’s response to those services.
       However, the law concerning termination of parental rights does not require
       the [WCDCS] to offer services to the parent to correct the deficiencies in
       childcare. . . . Rather, while a participation plan serves as a useful tool in
       assisting parents in meeting their obligations, and while county departments
       of public welfare routinely offer services to assist parents in regaining
       custody of their children, termination of parental rights may occur
       independently of them, as long as the elements of Ind. Code § 31-35-2-4 are
       proven by clear and convincing evidence. Therefore, a parent may not sit
       idly by without asserting a need or desire for services and then successfully
       argue that he was denied services to assist him with his parenting.
In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000) (internal citations omitted).

       Additionally, the statute does not contain a requirement that specific skills or

                                             12
milestones be provided by the WCDCS, or other such similar agency, in order for

reunification to be achieved. “[T]he provision of family services is not a requisite element

of our parental rights termination statute.” In re I.A., 934 N.E.2d 1127, 1136 (Ind. 2010)

(quoting In re E.E., 736 N.E.2d 791, 796 (Ind. Ct. App. 2000)). Thus, a challenge of the

sufficiency or reasonableness of services offered to a parent is not properly brought in an

appeal from the termination of parental rights.

       Although Mother’s challenge of the juvenile court’s decision to terminate her

parental rights is couched in terms of “one night of poor judgment,” Appellant’s Br. at 11,

referring to the September 2012 incident at A.P.’s house, the juvenile court chose to cast a

wider net, and considered Mother’s habitual patterns of conduct. We have recited her

continued difficulty with substance abuse, including an instance where service providers

requested that Mother be transported by ambulance to a hospital after ingesting an

unknown blue pill. Mother twice ran away from home, and after the first termination

petition was denied, Mother failed to attend the family team meeting to discuss how her

case should progress.      Mother also continued to engage in inappropriate sexual

relationships with older men resulting in two additional pregnancies subsequent to the birth

of the Child. Mother minimized the severity of her sister’s abuse of alcohol, even though

she was aware that A.P. was on probation for an alcohol-related offense, and Mother, who

was underage, consumed vodka while at A.P.’s home. Mother was dishonest with service

providers for over a two-year period. Moreover, Mother’s response to the violence to

which she exposed her child, B.I., at A.P.’s house, was to enlist the assistance of D.A., a

man against whom she had obtained a protective order.

                                            13
       A juvenile court must subordinate a parent’s interests to those of the child. In re

J.S., 906 N.E.2d 226, 231 (Ind. Ct. App. 2009). The Child has been in relative foster

placement for much of her life and has developed while in the foster placement. While we

acknowledge and commend Mother for the progress she has made with regard to her grades

and management of her schedule, we observe that the record reveals this change came

about in knowledge of the imminent filing of a second petition to terminate her parental

rights to the Child.

       We will reverse a termination of parental rights “only upon a showing of ‘clear

error’—that which leaves us with a definite and firm conviction that a mistake has been

made.” In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting In re Egly, 592
N.E.2d 1232, 1235 (Ind. 1992)). Based on the record before us, we cannot say that the

juvenile court’s termination of Mother’s parental rights to the Child was clearly erroneous.

We, therefore, affirm the juvenile court’s judgment.

       Affirmed.

FRIEDLANDER, J., and BAILEY, J., concur.




                                            14